Citation Nr: 0813404	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
left knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1982 through January 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Service connection for residuals of a left knee injury was 
denied on multiple occasions, most recently by a rating 
decision in December 2002 on the basis that new and material 
evidence had not been presented to reopen the claim.  After 
the veteran appealed that action, a rating decision in 
December 2005 granted service connection for left knee 
osteoarthritis and assigned a 10 percent rating, effective 
from October 2002.  The veteran appealed both the rating that 
was assigned, as well as the effective date.  Following a 
remand by the Board in September 2006, a rating decision in 
August 2007 assigned an effective date of November 30, 2001, 
for the grant of service connection for the left knee 
disability; a rating greater than 10 percent, however, 
remained denied.  

The Board notes that the issue of service connection for a 
right knee disorder was also before the Board in September 
2006.  At that time, the Board reopened the veteran's 
previously denied claim and remanded the case for further 
adjudication of that issue.  The August 2007 rating decision 
granted service connection for right knee degenerative 
changes.  The record does not reflect that the veteran has 
filed a notice of disagreement with either the rating or the 
effective date that was assigned for the right knee 
disability.  Nor does the record reflect that the veteran has 
filed a notice of disagreement with the earlier effective 
date that was assigned for service connection for his left 
knee.  Therefore, no issue concerning those issues is 
currently before the Board.  

The veteran testified at a hearing before the Board at the RO 
in June 2006; the undersigned Veterans Law Judge presided.  

The actions directed by the Board in the September 2006 
remand having been completed, the case is now ready for final 
appellate consideration.  


FINDINGS OF FACT

The evidence shows that the veteran's left knee 
osteoarthritis has been manifested throughout the appeal 
period by pain, particularly on activity and after sitting 
for prolonged periods.  No examiner has reported significant 
limitation of motion, any instability of the left knee, or 
significant functional impairment due to the left knee.  


CONCLUSION OF LAW

The criteria are not met for an initial rating greater than 
10 percent for osteoarthritis of the left knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.4, 4.59, and 4.71a, Codes 5261-5003 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board must also consider 
the effect of pain on those activities, if appropriate.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board notes that 
the current appeal arose from the rating assigned following 
the initial grant of service connection for residuals of the 
left knee disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods, pursuant to Fenderson and Hart.  

Arthritis is rated on the basis of the extent of limitation 
of motion it causes.  Codes 5003 and 5010.  A compensable 
rating based on limitation of flexion of the knee requires 
limitation to at least 45 degrees.  Code 5260.  A compensable 
rating requires due to limitation of extension of the knee 
requires limitation to at least 10 degrees.  Code 5261.    
Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

However, since there is no medical evidence that the 
veteran's left knee has ever manifested any instability or 
subluxation, he cannot receive separate ratings for 
instability (under Code 5257) and arthritis (under Code 
5003).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  See, too, VAOPGPREC 9-98 (August 14, 1998); Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  

By the same line of reasoning, since he has maintained normal 
extension in his left knee, the veteran cannot receive 
separate ratings for limitation of flexion and extension.  
See VAOGPREC 9-2004 (September 17, 2004).  

The medical evidence shows that no examiner, VA or private, 
has ever reported limitation of flexion of the veteran's left 
knee to less than 125 degrees, and no examiner has noted that 
the veteran complained of painful motion on range of motion 
testing.  However, the veteran has consistently complained of 
essentially constant and considerable pain in the knee, 
particularly after any activity, as well as after sitting for 
prolonged periods.  The medical evidence indicates that the 
left knee has been injected on multiple occasions, although 
the veteran indicated to a VA examiner in September 2005 that 
the injections provided minimal relief.  

The veteran has reported that he uses a brace on his left 
knee and walks using a cane.  However, the most recent VA 
examiner, in July 2007, stated that the veteran walked with a 
non-antalgic gait.  Again, range of motion of the left knee 
was noted to be full and no instability was found.  

But a VA examiner in September 2003 commented that the 
veteran experienced a 15 percent increase in pain during 
flare-ups and a 15 percent reduction in range of motion after 
repetitive movements.  He also indicated that the veteran 
demonstrated weakened movements and excessive fatigability 
after repetitive motion, although no incoordination was 
observed.  On the other hand, the September 2005 VA examiner 
did not report such increased symptomatology and, in fact, 
stated that he did not see any functional limitation in the 
veteran's knees.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran testified at a hearing at the RO in August 2005.  
He described the symptoms he experienced with his left knee, 
particularly the pain.  He also stated that the knee would 
give out on him almost every day, especially when climbing 
stairs.  The veteran also testified at a hearing before the 
Board in June 2006.  At that hearing he similarly described 
his symptoms and also stated that he could no longer perform 
the duties as a truck driver due to his back and bilateral 
knee disabilities.  He also indicated that he was attending 
college in pursuit of a degree in business management, under 
the auspices of VA's Vocational Rehabilitation program.  

Clearly, the reported clinical findings by all examiners do 
not strictly meet the criteria for a compensable rating under 
any applicable diagnostic code.  However, the regulations 
provide that actually painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
Considering that the veteran has consistently reported 
significant pain in his left knee, as well as the functional 
limitations noted by at least one examiner, the Board finds 
that the impairment of the left knee warrants a 10 percent 
rating.  But lacking any clinical findings indicative of 
further impairment - at any time during the appeal period - 
a higher rating cannot be assigned.  

For all the foregoing reasons, the claim for a greater 
initial rating for the left knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the assignment of his initial disability 
evaluation.  Nonetheless, both the rating decision and the 
statement of the case and supplement thereto that discussed 
the assignment of a higher disability evaluation specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disability at issue and the effect such worsening has on his 
employment and daily life.  Moreover, the veteran testified 
at two hearings as to the effect his knee disability had on 
his daily activities and employment, and he similarly 
described those limitations to at least one VA examiner.  
Thus, the Board concludes that the veteran, in this instance, 
was not prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to adverse decisions that are the 
subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a May 2002 letter from the agency of original jurisdiction 
(AOJ) to the appellant in conjunction with his claim for 
service connection.  The letter informed the appellant of 
what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

In cases like this one, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at two 
hearings.  Also, in March 2006, the RO notified the veteran 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity, 
including at two hearings, to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded three VA compensation examinations, 
and private treatment records covering the entire period of 
the appeal have been received.  No further development action 
is necessary.  


ORDER

An initial rating greater than 10 percent for left knee 
osteoarthritis is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


